Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed October 26, 2018.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 3 and 5 state wherein at least “some of the one or more” narrative captions; however, the previous claims from which they depend recite “one or more narrative captions”, which is optional language. Thus, it appears as though the claim language is not consistent throughout. It is unclear to the examiner how claims 3 and 5 can require “some” of the one or more narrative captions; when if there is only one 
Corrections are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarz (U.S. Patent Application No. 2015/0040047) in view of Kennedy (U.S. Patent Application No. 2019/0318003).

Regarding Claim 1, Baarz discloses a method, comprising: 
receiving, with one or more processors, a command corresponding to user input to an interactive dashboard application from a user (par [0016-0017], Baarz – the data visualization interface may also be referred to as an interactive data visualization dashboard, that displays data, or segments of the data. The data visualization interface includes a charting region that is implemented to display a graphical representation of selected data, or segments of the data, in one of multiple chart formats… the data visualization interface is implemented to that a user input can be received)1, wherein: 
the interactive dashboard application is configured to present a plurality of instances of data visualizations in a dashboard user interface (Fig.1; par [0017-0018], Baarz – Fig.1 illustrates multiple instances of data visuals in the dashboard; such as a charting region and a plurality of data cards (at the bottom of the user interface) for user selection), 
the dashboard user interface comprises user-interface input elements (Fig.1; par [0017-0018], Baarz – the data cards, for example item 104, are examples of input elements within the dashboard, wherein there are forward and backward controls to display other data cards for selection), and 
the interactive dashboard application is configured to adjust, responsive to the input elements, which data visualizations are shown, attributes of the data visualizations, or which data is depicted in the interactive dashboard application (par [0013], [0020], Baarz – the data visualization interface has a charting region that displays data in different chart formats associated with selected data cards that are interactive. A user can intuitively drag-and-drop a selected data card onto the charting region of the data visualization interface, and the charting region automatically updates to display an interactive visualization of data... Fig.2 further illustrates the data visualization interface with the charting region updated to display a graphical representation of the selected data for Campaign Gainers (previously within the charting region was Revenue Trended Over Time)); 
producing, with one or more processors, in response to the command, instances of data visualizations depicting data to be visualized (Fig.1; par [0013], Baarz – embodiments of interactive visualization of trending data are described, which enables an interactive visualization of data as it is trending and changing over time, and gives context to the data as it is trending. A data visualization interface has a charting region that displays data, or segments of the data, in different chart formats associated with selected data cards that are interactive); 
generating, with one or more processors, one or more narrative captions determined to be descriptive of the produced instances of data visualizations, wherein the one or more narrative captions include a natural language description of a phenomenon exhibited, at least in part, by the data to be visualized and visually depicted in at least one of the produced instances of data visualizations (Fig.2; par [0020], Baarz – the data visualization interface with the charting region updated to display a graphical representation of the selected data for campaign gainers, such as to show a change over time comparing a current month to a previous month and/or day by day over a particular month… The data visualization interface also illustrates that any data point (example item 204) in the charting region of the data visualization interface can be selected, and information (item 206, which details statistics about the data point using natural language) that corresponds to the selected data point can be displayed for viewing); and 
causing, with one or more processors, the one or more narrative captions to be presented to the user (Fig.2, item 206; par [0020], Baarz). 
While Baarz illustrates and details narrative captions/summaries for different data points within the data cards; however, Baarz is not as detailed as the examiner would like with respect to a trained captioning model. 
On the other hand, Kennedy discloses a trained captioning model (par [0023], Kennedy – the captions (of the training data), which the user has chosen to associate with subsets of photos (of the training data) within the albums or books may be extracted as well as additional photos from the user's collections and their status as being included along with the caption or not (in the training data). Using this training data set, the system may learn representations of the provided captions or textual summaries and the visual content of the images and associated metadata. The system may then use a model to predict the relevance of each image to the associated caption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kennedy’s trained captioning model into Baarz’s system. A skilled artisan would have been motivated to combine in order ensure the captions/summaries that are provided for the data visualization interface are detailed and accurate.

Regarding Claim 2, the combination of Baarz in view of Kennedy, disclose the method of claim 1, wherein: 
the command is input via one or more of the user-interface input elements (par [0017], [0028], Baarz – a user can select a data card to chart the data in a chart format that is associated with the selected data card. The data visualization interface is implemented so that a user input can be received as a drag-and-drop input… the data charting application is implemented to receive a request to display the data visualization interface, such as when a user at the computing device initiates a user input to access and display the data visualization interface on the display device); 
causing the one or more narrative captions to be presented to the user comprises causing a plurality of narrative captions to be presented to the user on a user computing device via a web browser executing on the user computing device (Fig.2, item 206 & Fig.3, item 306/308, Baarz); 
the produced instances of data visualizations include graphs that depict at least some of the data to be visualized (Figs.1 & 2, Baarz); 
the one or more narrative captions include at least two of the following: 
an indication that a limit or target mark is predicted to be attained by a displayed metric within a threshold duration of time; 

a description of a comparisons between multiple values of a single displayed metric; 
a description of convergence or divergence of two displayed metrics; 
a description of change in displayed metrics over time (Fig.2, item 206; par [0020], Baarz – the graphical representation with the information shows a change over time comparing a current month to a previous month and/or day by day over a particular month); 
a ranking of multiple displayed metrics or of a single displayed metric over time; 
a result of a comparison between a displayed metric and a visually depicted threshold of a data visualization; 
a result of a what-if analysis of displayed metrics; 
a suggested responsive action to adjust a system characterized by a displayed metric; or 
an indication of correspondence to a statistical distribution (Fig.2, item 206, Baarz). 

Regarding Claim 3, the combination of Baarz in view of Kennedy, disclose the method of claim 1, wherein: at least some of the one or more narrative captions are input and associated with corresponding data visualizations during design of the corresponding data visualizations via a dashboard design application that is the same application or a different application from the interactive dashboard application (par [0080], [0082], Kennedy – a text input window for adding additional textual summaries). 

Regarding Claim 4, the combination of Baarz in view of Kennedy, disclose the method of claim 1, wherein: the command selects a subset of data from a data source supplying the data to be visualized and requests an update to an existing dashboard user interface to depict the selected subset of data (par [0021], Baarz – a user can select to chart a subset of the data as single rows of data from a data card, or several selected rows of data from a data card, and drop them onto the charting region of the data visualization interface to initiate the graphical representation of the selected data, or segments of the data). 

Regarding Claim 5, the combination of Baarz in view of Kennedy, disclose the method of claim 4, wherein: at least some of the one or more narrative captions describes a change in a depicted metric resulting from the requested update (par [0020], Baarz). 

Regarding Claim 6, the combination of Baarz in view of Kennedy, disclose the method of claim 5, wherein generating the one or more narrative captions comprises: comparing values of, or visual attributes of a depiction of, the depicted metric before the update to values of, or visual attributes of the depiction of, the depicted metric after the update (par [0020], Baarz – the information summary details a change over time comparing months or days, etc.). 

Regarding Claim 7, the combination of Baarz in view of Kennedy, disclose the method of claim 4, wherein generating one or more narrative captions comprises: 
selecting the one or more narrative captions from among a plurality of narrative captions determined to apply to at least some of the produced instances of data visualizations (par [0082-0083], Kennedy – textual summary 1 is selected (from among a plurality of textual summaries) to be paired with content media representation 1), wherein the selection is based on: 
a determination that the one or more narrative captions are caused to apply to at least some of the produced instances by the command, and a determination that unselected narrative captions are not caused to apply to at least some of the produced instances by the command (par [0082-0083], Kennedy). 



Claim 19 contains similar subject matter as claim 4 above; and is rejected under the same rationale.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarz in view of Kennedy, further in view of Hu (U.S. Patent Application No. 2017/0169853).
 	Regarding Claim 14, the combination of Baarz in view of Kennedy, disclose all of the claimed subject matter as stated above with respect to one or more narrative captions. However, Baarz and Kennedy are not as detailed with respect to inputting a plurality of intermediate narrative captions determined to be descriptive of produced instances of the data visualizations into a natural-language-processing text-summarization model that generates text of the one or more narrative captions. 
On the other hand, Hu discloses inputting a plurality of intermediate narrative captions determined to be descriptive of produced instances of the data visualizations into a natural-language-processing text-summarization model that generates text of the one or more narrative captions (par [0019-0020], Hu). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s summary creation system into Baarz’s system. A skilled artisan would have been motivated to combine in order facilitate efficient and cost effective automatic creation of summaries of data (see par [0011], Hu).

Regarding Claim 15, the combination of Baarz in view of Kennedy, further in view of Hu, disclose the method of claim 14, wherein the text summarization model is an abstractive-text-par [0019-0020], Hu – automatic summarization techniques analyze the presentation data and find the most informative words, phrases, sentences…such automatic summarization techniques may include extractive methods and/or abstractive methods… With abstractive methods, creation facility may analyze the presentation data…Creation facility may use such an internal semantic representation to paraphrase and/or condense, for example, sentences, phrases, etc. included in or that may be derived from the presentation data of the media program – creation facility may utilize one or more neural network architectures). 

Regarding Claim 16, the combination of Baarz in view of Kennedy, further in view of Hu, disclose the method of claim 14, wherein: 
generating one or more narrative captions comprises classifying the intermediate narrative captions according to an ontology of narrative captions (par [0024-0025],[0031], Hu); and 
causing the one or more narrative captions to be presented comprises causing the intermediate narrative captions to be presented in visual association with an indication of results of the classifying (par [0037], [0039], Hu). 

Allowable Subject Matter
Claims 8-13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 8 recites “the command specifies an envelope in a space of potential instances of data visualizations; and generating the one or more narrative captions 
Claims 9-13 and 17 depend from claim 8 and are objected based upon their dependencies. Claim 20 contains similar subject matter as claim 8 above; and is objected to under the same rationale.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner

March 13, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Processing system can be found within Baarz in Fig.6, item 610.